Citation Nr: 1307895	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  08-02 828	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran

REPRESENTATION

Appellant represented by: Georgia Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran served on active duty from May 1970 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which assigned a temporary total (100 percent) rating for the Veteran's service-connected left wrist disability (characterized as left wrist fracture with styloidectomy and fusion) pursuant to 38 C.F.R. § 4.30 (based on a period of convalescence from September 8, 2006, to October 31, 2006), with the 10 percent rating restored from November 1, 2006, upon termination of the temporary total rating.  The Veteran filed a Notice of Disagreement in January 2008, seeking a disability rating greater than 10 percent for his service-connected left wrist disability.  He perfected a timely appeal later in January 2008.

In a January 2008 rating decision, the RO increased the disability rating for the Veteran's service-connected left wrist disability (characterized as status-post fusion, left wrist, status-post fracture left wrist with styloidectomy) from 10 percent to 30 percent disabling, effective from November 1, 2006.

A Travel Board hearing was held at the RO in February 2010 before a Veterans Law Judge (VLJ) and a copy of the hearing transcript has been added to the record.  See 38 C.F.R. § 20.704 (2012).  The VLJ who held the Veteran's February 2010 Board hearing subsequently retired.  The Veteran was advised of his right to another hearing before a different VLJ in February 2011 correspondence from the Board.  See 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.707, 20.717 (2012).  There is no record of a response from the Veteran.

In April 2010, the Board remanded the issues concerning an increased rating for the service-connected left wrist disability, currently rated at 30 percent disabling, and for a TDIU rating due to this same disability pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  In March 2011, the Board entered a final decision that (1) granted a 50 percent schedular rating for the Veteran's left wrist disability (characterized as post-operative residuals of fusion of the left wrist, status-post left wrist fracture with styloidectomy), and (2) determined the requirements for invoking the procedures under 38 C.F.R. § 3.321(b)(1) for extra-schedular consideration were not met.  Also, in March 2011, the Board remanded the issue of entitlement to a TDIU rating due to the service-connected left wrist disability to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives because the Board directed the AOJ to schedule the Veteran for updated VA examinations prior to adjudicating the TDIU claim and these examinations occurred in August 2010 and in July 2012.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In July 2011, the Veteran's claims file was transferred permanently to the RO in Des Moines, Iowa.  Because the Veteran currently lives within the jurisdiction of the RO in Des Moines, Iowa, that agency retains jurisdiction in this appeal.  Additionally, because the Veteran's former service representative does not have authority to represent Veterans who live outside of the state of Georgia, and because the Veteran has yet to designate a representative with jurisdictional authority to represent him in the state of Iowa, the Veteran is deemed to be unrepresented before VA.

In a September 2012 rating decision, the RO implemented the March 2011 Board decision by assigning a 50 percent schedular rating effective from November 1, 2006, for the Veteran's service-connected left wrist disability (which was characterized as status-post fusion, left wrist, status-post fracture left wrist with styloidectomy).  Since the March 2011 Board decision is a final decision on the issue of entitlement to an increased schedular rating, including extra-schedular consideration under 38 C.F.R. § 3.321(b)(1), for the Veteran's service-connected left wrist disability, this discrete issue is no longer a part of the current appeal and thus remains undisturbed.  See 38 U.S.C.A. §§ 511(a), 7103(a); 38 C.F.R. § 20.1100(a) (2012); Hayslip v. Principi, 364 F.3d 1321 (Fed. Cir. 2004) (finding that, if reconsideration of a Board decision is not ordered according to 38 U.S.C.A. § 7103(a) or 38 C.F.R. § 20.1100(a), then the Board's decision is deemed final); see generally 61 Fed. Reg. 66,749 (1996), VAOPGCPREC 6-96 (Aug. 16, 1996) (The Board is not precluded from rendering a decision with respect to the schedular rating for the underlying disability, including extra-schedular consideration under 38 C.F.R. § 3.321(b)(1), notwithstanding that the Appellant raised the issue of a TDIU rating for that same disability).

Hence, the issue of entitlement to a TDIU rating under 38 C.F.R. §§ 4.16(a)-(b), due exclusively to the Veteran's service-connected left wrist disability (characterized as post-operative residuals of fusion of the left wrist, status-post left wrist fracture with styloidectomy) remains on appeal before the Board.  The issue of entitlement to a TDIU rating on an extra-schedular basis under the provisions of 38 C.F.R. § 4.16(b), due to the service-connected left wrist disability, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Service connection is in effect for post-operative residuals of a fusion of the left wrist, status-post left wrist fracture with styloidectomy, currently evaluated as 50 percent disabling effective from November 1, 2006.

2.  The Veteran does not meet the schedular criteria for a TDIU rating under the provisions of 38 C.F.R. § 4.16(a).

3.  There is plausible evidence of record that the Veteran is unable to secure and follow a substantially gainful occupation, and thus the Veteran's claim for a TDIU rating is eligible for extra-schedular consideration.




CONCLUSIONS OF LAW

1.  The schedular criteria for consideration of a TDIU rating, due exclusively to the service-connected left wrist disability, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.16(a) (2012).

2.  The criteria for submission of consideration of whether a TDIU rating is warranted on an extra-schedular basis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.16(b) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Board acknowledges initially that the Veteran was not provided with pre-adjudication VCAA notice on his TDIU claim.  The Board is obligated to consider whether the Veteran was harmed by this notice error because, when a procedural defect is found, remand is appropriate only when correction of the defect "is essential for a proper appellate decision."  See Shinseki v. Sanders, 129 S. Ct. 1696, 1707 (2009); see also 38 C.F.R. § 19.9 (2012).  Thus, the Board should consider the "entire record in the proceeding," including "all evidence and material of record and applicable provisions of law and regulation," to determine whether a claimant was prejudiced by a VA notice error.  See Shinseki, 129 S. Ct. at 1708; see also 38 U.S.C. § 7104(a) (West 2002).  

Lack of prejudicial harm may be shown in three ways: (1) that any defect was cured by actual knowledge on the part of the claimant, (2) that a reasonable person could be expected to understand from the notice what was needed, or (3) that a benefit could not have been awarded as a matter of law.  See Mlechick v. Mansfield, 503 F.3d 1340 (2007).  

A review of the claims file shows that the Veteran has submitted evidence and argument in support of his TDIU claim.  He testified at his February 2010 Board hearing that, although he was a painter by trade, his service-connected left wrist disability prevented him from being able to hold a paintbrush anymore and he was not working.  See Board hearing transcript dated February 11, 2010, at pp. 6-7.  He also testified that he last had worked in July 2006 as a painter and had not held either a full-time or part-time job since that time.  Id., at pp. 12-13.  The Board inferred the Veteran's TDIU claim based on his February 2010 hearing testimony and remanded this claim to the RO/AMC in April 2010.  The Veteran's TDIU claim subsequently was adjudicated in a November 2010 Supplemental Statement of the Case (SSOC).  In March 2011, the Board remanded the Veteran's TDIU claim to the RO/AMC.  

The Board specifically noted in its March 2011 remand that the Veteran should be scheduled for an updated VA examination which included opinions concerning the impact of his service-connected left wrist disability on his employability.  See Board remand dated March 25, 2011, at pp. 15-17.  The Board also noted in its remand that the Veteran's TDIU claim should be adjudicated under either 38 C.F.R. §§ 4.16(a) or (b).  Id., at pp. 17.  The RO then issued an SSOC on the Veteran's TDIU claim in November 2012 which contained notice of 38 C.F.R. §§ 4.16(a)-(b).  The Board notes in this regard that the Court has held that any error in failing to provide pre-adjudication notice (a timing-of-notice error) can be cured by notification followed by readjudication.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); aff'd, 499 F.3d 1317 (Fed. Cir. 2007) (finding that an SSOC is a readjudication); see also Prickett, 20 Vet. App. at 377-78.

The Board finds that the Veteran has demonstrated actual knowledge of the requirements necessary to establish entitlement to a TDIU by submitting evidence and argument and testifying in support of his claim in February 2010, curing any defect in the lack of pre-adjudication VCAA notice in this case.  The Board also finds that a reasonable person could be expected to understand the particular requirements to substantiate a claim of entitlement to a TDIU.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Accordingly, the Board concludes that the failure to provide pre-adjudication notice concerning entitlement to a TDIU was not prejudicial to the Veteran.  See Mlechick, 503 F.3d at 1340.

The Veteran has not identified any additional evidence for consideration in this appeal.  There also is no indication that the Veteran is or was unaware of what was needed to substantiate his TDIU claim (as discussed above).  There further is no indication of the existence of additional evidence to substantiate this claim.  In summary, and especially in light of the Board's decision to refer the Veteran's TDIU claim to the Director, C&P Service, for consideration on an extraschedular basis, the Board finds VA's duties to notify and to assist the Veteran have been met and that no additional assistance is required in this case.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Law and Regulations

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, C&P Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, C&P Service.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

Analysis

The Board observes initially that the Veteran currently does not meet the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a) (2012).  Service connection is in effect only for status-post fusion, left wrist, status-post fracture, left wrist, with styloidectomy, currently evaluated as 50 percent disabling, effective from November 1, 2006 under DC 5214.

The Board finds that the criteria are met for referral to the Director, C&P Service, for consideration of extraschedular entitlement to a TDIU.  The Veteran contends that he is entitled to a TDIU.  He essentially contends that his service-connected left wrist disability forced him to quit working in his previous occupation as a house painter.  He also contends that this disability prevented him from securing or maintaining gainful employment after it forced him to stop working as a house painter.

There is plausible evidence of record that the Veteran is unable to secure and follow a substantially gainful occupation solely as a result of his service-connected left wrist disability.  See 38 C.F.R. § 4.16(b).  The record evidence also does not contemplate the current severity of the Veteran's service-connected left wrist disability and its impact of his employability.  The Veteran has contended throughout the pendency of this appeal that his service-connected left wrist disability forced him to quit working in his former occupation as a house painter because he was unable to hold a paint brush.  He also has contended throughout the pendency of this appeal that his service-connected left wrist disability prevented him from securing or maintaining substantially gainful employment after he quit working as a house painter.  

For example, on VA examination in December 2006, the Veteran reported that he was not working and last had worked in July 2006 as a house painter.  He also reported that he had lost left wrist motion.  The VA clinician noted:

[The Veteran] states that he is left handed and right now is not able to paint with this arm and wrist.  He states that the doctors have not released him to go back to work yet.  He states that his daily activities are limited again because he is left handed he cannot do a lot of things that he would ordinarily do with his left hand.  It is difficult for him to drive, basically picking up things, pulling on things; moving things with the left hand and arm are extremely limited because of this wrist and pain.  He has to be very careful not to bump it in his daily activities.

Physical examination of the left wrist showed a scar from a prior wrist fusion surgery and an inability "to flex, extend, or radiate ulnar or deviate towards the radial aspect secondary to the said fusion."  Repetition of range of motion testing of the Veteran's left wrist could not be performed because of the wrist fusion surgery.  The VA clinician noted further:

[The Veteran] is very slow to extend all of his fingers on the left hand.  He actually needed some assistance by either the right hand or by pushing the palm on the surface of the flat table and pushing the fingers out straight.  He is then able to very slowly bring it down into a fist.  His grip strength is extremely weak.  I could pull an object from his grasped hand very easily despite his best efforts.  It is felt that this is secondary to calcifications within the tendon sheath secondary to said fusion.

The diagnosis was status-post fusion of service-connected left wrist with subsequent stiffness and calcifications in the tendons of the left hand resulting in an overall very weak left hand and grip strength.

On VA outpatient treatment in July 2007, the Veteran reported that his service-connected left wrist disability impaired "his work as a painter."

While hospitalized at a VA Medical Center in July 2008 for treatment of non-service-connected psychiatric problems, the Veteran reported that he last had been employed in September 2007.

The Veteran was treated for alcohol dependence at an inpatient substance abuse treatment program (SATP) at a VA domiciliary in December 2008 and in January 2009.  On VA nutritional assessment completed in December 2008 while in the SATP, the Veteran stated, " I was a house painter.  The last time I painted houses was 2.5 years ago.  I have a fused wrist so now I fold clothes at a laundromat."  A review of the Veteran's initial treatment plan from the SATP indicates that he reported completing 12 years of education and 6 months of technical training and currently was unemployed.

On VA outpatient treatment in February 2009, in a follow-up appointment after completing treatment for alcohol dependence and being discharged from a VA domiciliary, the Veteran reported to a VA social worker that "he has been busy with running a laundry business.  He live[s] above the laundry, and him [sic] and his wife run the business for the owners for free rent."

In March 2010, while participating in a VA domiciliary program for treatment of alcohol abuse, the Veteran stated that he had completed 12 years of education and 2 months of technical training.  He had been retired for the previous 3 years and had been employed previously as a painter.  He last had worked 1 month earlier but had not held a steady job since 2005.

In an April 2010 treatment note, a VA clinician stated that the Veteran had a "history of craniotomy secondary to old head injury, history of hyperlipidemia, COPD, and generalized anxiety disorder.  In view of all the multiple medical problems that this [Veteran] has it is my opinion that he is not employable."  It also appears that the Veteran was placed in a therapeutic work assignment as a security guard working an overnight shift through a VA vocational rehabilitation program in April 2010.

On VA vocational rehabilitation assessment completed in May 2010, the Veteran reported that he had been a house painter between 2000 and 2006.  He also reported that he had left this job due to his fused left wrist.

On admission to a VA domiciliary in June 2010 for treatment of alcohol abuse, the Veteran reported that he had been unemployed since August 2009 when he had worked doing odd jobs as a day laborer.  He also reported that his longest period of employment was between 2000 and 2006 when he worked as a painter for a property maintenance company.  The Veteran received an irregular discharge from the domiciliary 5 days after this admission for failure to comply with VA domiciliary policies and did not complete the alcohol abuse treatment program.

On VA examination in August 2010, the Veteran complained of intermittent left wrist pain, locking up of the left wrist, and reduced range of motion in the left wrist "as he cannot move the wrist."  The VA clinician reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  A history of an in-service left wrist injury and post-service left wrist fusion surgery was noted.  The Veteran reported that he was left hand dominant.  He also reported that he had stopped working in 2006 and was not employed due to "wrist and hand conditions."   Following physical examination of the Veteran's left wrist, the VA clinician stated that this disability had "significant effects" on the Veteran's usual occupation of house painter, including decreased mobility and manual dexterity, problems with lifting and carrying, weakness or fatigue, and decreased strength and pain in the upper extremity.  This clinician also stated that "functional effects are increased due to Veterans report of being left handed."  She concluded that, because the Veteran reported that he had worked as a house painter, "much of his work would involve" repetitive activities "of the hand and wrist with effects being greater in that he reports being left handed."  She also concluded that the Veteran "would need to avoid any type of work that involved" repetitive "or prolonged usage of the hands or necessitated fine manipulation, such as typing."

On VA examination in July 2012, the Veteran's complaints included being unable to straighten his fingers "when his hand is palm up [although] when palm down the fingers gradually loosen up and he is able to straighten them for the most part but still not completely," and left wrist pain 3-4 times a week which lasted "a few minutes" and was "sharp and stabbing at the wrist."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated that, prior to his left wrist fusion surgery in 2006, "he began dropping paint brushes and pails of paint when working [and] would drop bottles of [soda] pop and virtually anything in his left hand."  He also stated that "he uses his legs to grip things and his right hand to open jars."  His left wrist had worsened progressively since his 2006 surgery.  He stated further that, following his separation from service, "he worked mainly as a painter or did general construction."  He last had worked in 2010 when he was awarded non-service-connected disability pension benefits "due to combined effects of his wrist."  The Veteran described a typical day as helping his girlfriend deliver newspapers by folding them and putting a rubber band around them, walking for several miles, and doing "some reading."  He was unable to hold paint brushes but was "able to cook and handle pots as long as he uses his right hand to grasp things."  He also was able to "use a vacuum cleaner and sweep but just uses his left hand to steady the top of the broom while using his right hand and arm to sweep."  He performed his daily household chores "by adapting his activity."  The VA examiner concluded that the Veteran's service-connected left wrist disability "would limit the Veteran from repetitive use of the hand and wrist such as in his previous occupation as a house painter."  This examiner also concluded:

[The Veteran's] reported ability to sweep with a broom and to be able to mop by learning how to do so with using his left hand and arm to stabilize the device and to use his right arm to move the device[;] based upon this information, the Veteran would be capable of performing duties of a job such as a janitor/housekeeper[;] he indicated he is able to perform household chores such as sweeping and vacuuming; based upon this he is not precluded from all forms of gainful employment.

The diagnosis was left wrist fracture/fusion.

The Board finds that there is plausible evidence of record that the Veteran is unable to secure and follow a substantially gainful occupation solely as a result of his service-connected left wrist disability.  See 38 C.F.R. § 4.16(b); see also Bowling, 15 Vet. App. at 9-10 (finding that plausible evidence of unemployability warrants referral of TDIU claim to Director, C&P Service, for extraschedular consideration).  The Veteran has reported throughout the pendency of this appeal that he had worked as a house painter between his separation from service and when he had been forced to stop working due to his service-connected left wrist disability.  The Board notes in this regard that, although the Veteran has not reported consistently the exact date when he stopped working as a house painter due to his service-connected left wrist disability, he has reported consistently that his service-connected left wrist disability forced him to quit working as a house painter.  He also has reported consistently that his service-connected left wrist disability created significant occupational difficulties for him as a house painter before he was forced to quit working.  

The record evidence supports the Veteran's assertions regarding the impact of his service-connected left wrist disability on his employability.  The evidence also demonstrates that the current severity of this disability is not contemplated by the rating criteria.  For example, the Veteran reported losing all left wrist motion and having difficulty driving and picking up anything with his left hand due to left wrist pain on VA examination in December 2006.  The December 2006 VA examiner determined that the Veteran's "extremely weak" grip strength in the left hand and "overall very weak left hand" were due to his service-connected left wrist disability.  The August 2010 VA examiner found that the Veteran's service-connected left wrist disability had "significant effects" on his former occupation as a house painter.  The Veteran reported at his most recent VA examination in July 2012 that he had to use his legs to grip things and could open jars only with his right hand.

The Board acknowledges that a VA clinician opined in April 2010 that, in view of the Veteran's history of a craniotomy secondary to an old head injury, hyperlipidemia, COPD, and generalized anxiety disorder, he was not employable.  Service connection is not in effect for any of the disabilities cited by the VA clinician in his April 2010 opinion concerning the Veteran's unemployability.  As noted above, the Court has held that, in adjudicating TDIU claims, a Veteran's nonservice-connected disabilities may not be considered.  See Van Hoose, 4 Vet. App. at 361.

The Board also acknowledges that the July 2012 VA examiner found that the Veteran was not precluded from "all forms of gainful employment" because he could work as a janitor or housekeeper with the adaptations that he had reported during this examination concerning his ability to sweep with a broom and use a mop.  However, the Board notes in this regard that the Veteran has reported that he only had 12 years of education and several months of technical training, although it is not clear from a review of the record evidence what type of technical training he received.  The Board also notes in this regard that the July 2012 VA examiner did not comment on the Veteran's educational experiences in assessing his unemployability.  Moreover, the July 2012 VA examiner concluded that the Veteran's service-connected left wrist disability would limit his ability to perform repetitive activities as was required in his former occupation as a house painter.  The Veteran reported in July 2012 that he only had worked as a house painter (and in general construction) since his separation from service.  Thus, there is no indication that he has other educational or occupational experiences that would permit him to pursue a different occupation (such as a janitor or housekeeper), especially in light of his limited education and the limitations on his occupational activities as a result of his service-connected left wrist disability that were noted at the July 2012 VA examination.

In summary, the Veteran's current combined disability evaluation of 50 percent is insufficient to consider TDIU on a schedular basis.  38 C.F.R. § 4.16(a).  There is plausible record evidence demonstrating that the Veteran is precluded from securing or following a substantially gainful occupation consistent with his educational and occupational experiences due to his service-connected left wrist disability.  38 C.F.R. § 4.16(b); see Bowling, 15 Vet. App. at 9-10.  Hence, and because the Board is prohibited from assigning an extraschedular TDIU, the Board finds that a claim of entitlement to TDIU on an extraschedular basis must be referred to the Director, C&P Service, for consideration.


ORDER

Referral to the Director, C&P Service, is warranted for consideration of entitlement to a total disability rating based on individual unemployability (TDIU) on an extraschedular basis.


REMAND

The Board has found that referral to the Director, C&P Service, is warranted for consideration of extraschedular entitlement to a TDIU.  Thus, on remand, this claim should be submitted to the Director, C&P Service, for extraschedular consideration in the first instance.  See 38 C.F.R. § 4.16(b).  A copy of the Director's decision should be included in the claims file.

As noted above, the Veteran has contended that he is unemployable solely by reason of his service-connected left wrist disability.  He also has contended that this disability interfered with his post-service occupation as a house painter and essentially forced him to quit working several decades after his service separation.  He has contended further that this disability prevented him from seeking gainful employment since he was forced to quit working as a house painter.  Service connection is in effect only for status-post fusion, left wrist, status-post fracture, left wrist, with styloidectomy, currently evaluated as 50 percent disabling, effective from November 1, 2006, under DC 5214.  See 38 C.F.R. § 4.71a, DC 5214.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's TDIU claim to the Director, C&P Service, for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  A copy of the Director's decision on this extraschedular TDIU claim must be included in the claims file.

2.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


